DETAILED ACTION
This is a response to Application # 17/204,285 filed on March 17, 2021 in which claims 1-14 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are pending, of which claims 1-4 and 8-11 are rejected under 35 U.S.C. § 102(a)(1); claims 5-7, 13, and 14 are rejected under 35 U.S.C. § 103; and claim 12 is objected to.

Information Disclosure Statement
The information disclosure statement filed April 16, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). NPL item 2 lists three unspecified pages, while the submitted, corresponding document includes four pages. 
Additionally, 37 C.F.R. § 1.98(a)(2) requires “[a] legible copy of … [e]ach publication or portion which caused it to be listed” and 37 C.F.R. § 1.98(a)(3) requires “[a] concise explanation of the relevance” and “[a] copy of the translation if a written English-language translation of a non-English-language document.” Specifically, no copies under either 37 C.F.R. § 1.98(a)(2) or 37 C.F.R. § 1.98(a)(3) were provided in this application or any parent applications.  


The information disclosure statement (IDS) submitted on June 21, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 14/338,743, filed on July 23, 2014.

Examiner’s Note
The present application describes at least five species, Species A embodied in Figs. 2A and 2B; Species B embodied in Figs. 3A and 3B; Species C embodied in Figs. 4A and 4B; Species D embodied in Figs. 5A and 5B; and Species E embodied in Figs. 6A and 6B. Applicant’s claims are directed towards Species C and, therefore, Applicant has constructively elected Species C by original presentation. For a detailed explanation, Applicant’s attention is directed to the Restriction Requirement dated November 1, 2019 in parent application 16/173,437.
Thus, any shift in the claimed invention in future actions shall be deemed non-compliant and/or withdrawn due to restriction by original presentation, as appropriate. 

Claim Interpretation

The broadest reasonable interpretation of this limitation does not require the displaying to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 5 recites a method claim including the steps that only occur “if each of the second handwritten symbols is located within a predetermined distance from each of the first handwritten symbols” or “if each of the second handwritten symbols is beyond the predetermined distance from each of the first handwritten symbols.” The broadest reasonable interpretation of this limitation does not require these steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). Specifically, a situation exists in which the second handwritten symbols may be at exactly the predetermined distance (i.e., not “within” and not “beyond”), resulting in neither condition occurring. The examiner notes that even if the claim language covered this condition, it would still result in only a single condition of the claimed conditions being a required condition.

Claim 7 recites a method claim including the step “generating, when the at least one handwritten text word cannot be converted to at least one recognized text word, an image including the at least one handwritten text word; and displaying the generated image.” The broadest reasonable interpretation of this limitation does not require the generating to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) (“when” may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  these claims include the limitation “identifying, from the electronic document, a plurality of handwritten inputs distinguished from a plurality of text words included in the electronic document,” or similar. (Emphasis added).  This limitation is confusing as to whether “distinguished from” is intended to mean “different than,” “separately located from,” or both. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Golovchinsky et al., US Publication 2004/0078757 (hereinafter Golovchinsky).

Regarding claim 1, Golovchinsky discloses a method of an electronic device, the method comprising “displaying, via a display of the electronic device, an electronic document” (Golovchinsky ¶ 45) by displaying the document and allowing the user to annotate the document. Additionally, “identifying, from the electronic document, a plurality of handwritten inputs distinguished from a plurality of text words included in the electronic document” (Golovchinsky ¶¶ 44, 53 and Fig. 1) by identifying an annotation (Golovchinsky ¶ 53) and indicating that the annotation may be handwritten inputs distinguished from a plurality of text words (Golovchinsky ¶ 44 and Fig. 1). Further, Golovchinsky discloses “acquiring, from among the plurality of handwritten inputs, first handwritten symbols” (Golovchinsky ¶ 52) by acquiring the handwritten symbols entered by the user. Moreover, Golovchinsky discloses “identifying, from the electronic document, at least one text word corresponding to each of the first handwritten symbols” (Golovchinsky ¶¶ 42, 54) by identifying the text of the anchor, such as a web address or a reference to another document. Likewise, Golovchinsky discloses “determining at least one of a type of the first handwritten symbols” (Golovchinsky ¶¶ 54-55) by determining the annotation is of a type associated with an anchor. Golovchinsky also discloses see also ¶ 71) by ordering the anchors based on frequency, which is a numerical order. Finally, Golovchinsky discloses “in response to receiving a user input, displaying, via the display, the at least one text word as associated with first digital symbols corresponding to each of the first handwritten symbols, rearranged in the determined at least one of the type and the order of the first handwritten symbols” (Golovchinsky ¶ 74) by displaying the list of ordered anchors, which is in response to the user’s annotation inputs.

Regarding claim 8, it merely recites an electronic device for performing the method of claim 1. The electronic device comprises computer hardware and software modules for performing the various functions. Golovchinsky comprises computer hardware (Golovchinsky ¶ 45) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 9, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “wherein the at least one text word is associated with the plurality of text words included in the electronic document and at least one handwritten text word included in the plurality of handwritten inputs.” (Golovchinsky ¶ 42 and Fig. 1).

Regarding claims 3 and 10, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “identifying first digital symbols which are mapped to the acquired first handwritten symbols” (Golovchinsky ¶ 55) where the list of annotated anchors is a form of mapping the anchors to the annotations. 

Regarding claims 4 and 11, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “wherein the plurality of handwritten inputs further include second handwritten symbols, and wherein the method further comprises: acquiring, from among the plurality of handwritten inputs, the second handwritten symbols; and identifying second digital symbols which are mapped to the acquired second handwritten symbols” (Golovchinsky ¶ 56 and Fig. 3, element 309) by indicating that once a first annotation is added to the annotated anchor list, the process repeats for a second annotation. Further, Golovchinsky discloses “wherein the second handwritten symbols comprise a symbol designating a range for the at least one text word” (Golovchinsky Fig. 1, Elements 105 and 106) by showing an example of a handwritten annotation that is a circle surrounding a hyperlink. The circle designates the range of the hyperlink (i.e., the text word).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of 

Claims 5, 7, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Golovchinsky in view of Capps et al., US Patent 6,021,218 (hereinafter Capps), as cited on the Information Disclosure Statement dated December 18, 2018, which incorporates Capps et al., US Patent 5,583,542 (hereinafter Capps ‘542) at Capps col. 12, ll. 14-31, as cited on the Information Disclosure Statement dated April 16, 2021.

Regarding claim 5, Golovchinsky discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, Golovchinsky discloses “if each of the second handwritten symbols is located within a predetermined distance from each of the first handwritten symbols, identifying the at least one text word located from a first start point to a first end point, … and if each of the second handwritten symbols is beyond the predetermined distance from each of the first handwritten symbols,” ignoring the annotation (Golovchinsky ¶¶ 54-55) by determining if the handwritten annotation is proximate (i.e., within a predetermined distance) of the anchor and either linking the annotation with the anchor or ignoring the annotation based on the determination. 
Golovchinsky does not appear to explicitly disclose “if each of the second handwritten symbols is located within a predetermined distance from each of the first handwritten symbols, identifying the at least one text word located from a first start point to a first end point, wherein the first start point is indicated by each of the first handwritten symbols and the first end point is indicated by each of the second handwritten symbols, and if each of the second handwritten symbols is beyond the predetermined distance from each of the first handwritten symbols, identifying the at least one text word located from a second start point to a second end point, wherein the second start point is indicated by each of the first handwritten symbols and the second end point is indicated by at least one punctuation mark that includes one of a period, a semicolon, and a comma.”
However, Capps discloses if each of the second handwritten symbols is located within a predetermined distance from each of the first handwritten symbols, identifying the at least one text word located from a first start point to a first end point, wherein the first start point is indicated by each of the first handwritten symbols and the first end point is indicated by each of the second handwritten symbols” (Capps ‘542 col. 8, ll. 35-43) by identifying the words between the start and end point of the scrub gesture (i.e., the first start point and the first end point).
Further, the broadest reasonable interpretation of this claim does not require the step of “if each of the second handwritten symbols is beyond the predetermined distance from each of the first handwritten symbols, identifying the at least one text word located from a second start point to a second end point, wherein the second start point is indicated by each of the first handwritten symbols and the second end point is indicated by at least one punctuation mark that includes one of a period, a semicolon, and a comma” to be performed, for the reasons discussed above.
Golovchinsky and Capps are analogous art because they are from the “same field of endeavor,” namely that of digital ink annotations. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Capps before him or her to modify the annotations of Golovchinsky to include the specified stop and endpoints of Capps.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Golovchinsky teaches the “base device” for annotating documents. Further, Capps teaches the “known technique” for using separate start and end points to determine the beginning and end of 

Regarding claims 7 and 14, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky does not appear to explicitly disclose “generating, when the at least one handwritten text word cannot be converted to at least one recognized text word, an image including the at least one handwritten text word; and displaying the generated image.”
However, Capps discloses “generating, when the at least one handwritten text word cannot be converted to at least one recognized text word, an image including the at least one handwritten text word; and displaying the generated image.” (Capps col. 11, ll. 15-33 and Fig. 4c).
Golovchinsky and Capps are analogous art because they are from the “same field of endeavor,” namely that of digital ink annotations. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Capps before him or her to modify the annotations of Golovchinsky to include the image conversion of Capps.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Golovchinsky teaches the “base device” for annotating documents. Further, Capps teaches the “known technique” for generating an image when the text cannot be converted that is applicable to the base device of Golovchinsky. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Capps in view of Grigsby et al., US Publication 2012/0030564 (hereinafter Grigsby), as cited on the Information Disclosure Statement dated April 16, 2021.

Regarding claims 6 and 13, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky does not appear to explicitly disclose “wherein a second user interface is superimposed on the first user interface.”
However, Grigsby discloses a spell check interface “wherein a second user interface is superimposed on the first user interface” (See Grigsby Abstract).
Golovchinsky and Grigsby are analogous art because they are from the “same field of endeavor,” namely that of word processing. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Grigsby before him or her to modify the spell check interface bounding box of Golovchinsky to include the user of an overlay layer of Grigsby.
The motivation for doing so would have been that of applying a known technique to a known device (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D)). Golovchinsky teaches the “base device” for annotating a document. Further, Grigsby teaches the “known technique” superimposing a user interface over the first interface that is applicable to the base device of Golovchinsky. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.	

Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gupta et al., US Publication 2001/0042098, System and method for annotating documents.
Priestley, US Publication 2003/0018650, System and method for recognizing lists.
Lerner et al., US Publication 2004/0143796, System and method for creating lists of annotation strokes.
Livshits, US Publication 2004/0230886, System and method for generating annotated lists.
Sorvari et al., US Publication 2010/0198835, System and method for annotating lists.
Mansfield et al., US Publication 2012/0185491, System and method for reconstructing a list in a document input.
Kokemohr, US Publication 2013/0198602, System and method for reordering a list.
Kurita et al., US Publication 2014/01895593, System and method for organizing data including handwritten data.
Thompson et al., US Patent 6,651,221, System and method for detecting bulleted lists in digital ink input. 
Chen, US Patent 7,295,708, System and method for detecting digital ink input.
Hansen et al., US Patent 7,913,162, System and method for collaborative annotations. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176